DETAILED ACTION

This action is in response to the amendment filed on 12/7/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-3, 5-10, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “the connecting region comprising one or more thermoplastic polymer materials”.  The limitation “one or more” is unclear and confusing as amended claim 1 further requires “different thermoplastic polymer materials”, i.e. at least two thermoplastic polymer materials.
Claim 3 recites the limitation “the polymer material” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “step ba)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the outer edge region” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “step ba)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavendran et al. (U.S. Patent 8,211,268).
Raghavendran discloses a joining method for joining a fiber-reinforced first component (100), which contains a first polymer material (107, thermoplastic matrix) as matrix, to a fiber-reinforced second component (200), which contains a curable thermosetting second polymer material (207) as matrix, the method comprising: a) providing the first component; b) forming a connecting region (300) on the first component to generate a joining surface (300b) on the first component, the connecting region comprising one or more thermoplastic polymer materials and being formed with a surface structure region (300a) which has periodic elevations and indentations in at least one direction (as shown in Figures 1 and 2) and is formed on a side of the connecting region, the side facing away from the joining surface; and c) arranging a region of the second component to be in contact with the joining surface and supplying heat to fix the connecting region to the second component while curing the second polymer material to join the first component to the second component; wherein in a plane parallel to the joining surface the elevations and the indentations are of wavelike design (Figures 1 and 2 and Column 2, lines 6-38 and Column 4, lines 12-65 and Column 5, lines 21-63 and Column 6, lines 1-3 and Column 7, lines 1-35 and Column 12, lines 53-64).  
.
Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eleazer (U.S. Patent 9,643,382).
Eleazer discloses a joining method for joining a fiber-reinforced first component (100), which contains a first polymer material (thermoplastic skin layer) as matrix, to a fiber-reinforced second component (300), which contains a curable thermosetting second polymer material (380) as matrix, the method comprising: a) providing the first component; b) forming a connecting region (200) on the first component to generate a joining surface (200b) on the first component, the connecting region comprising one or more thermoplastic polymer materials (thermoplastic fibers) and being formed with a surface structure region (200a) which has periodic elevations and indentations in at least one direction (interlacing warp 290 and weft 250 have periodic elevation at weft 250 where weft 250 is below warp 290 like 46 of Figure 7 of the instant invention and indentations at warp 290 where weft 250 is above warp 290 like 48 of Figure 7 of the instant invention in at least one direction as shown in Figures 1 and 4) and is formed on a side of the connecting region, the side facing away from the joining surface; and c) arranging a region of the second component to be in contact with the joining surface and supplying heat to fix the connecting region to the second component while curing the second polymer material to join the first component to the second component; wherein, in a plane parallel to the joining surface, the elevations and indentations, are of wavelike design (Figures 1 and 4 and Column 2, lines 8-19 and Column 4, lines 1-49 and Column 6, lines 50-60 and Column 7, lines 1-25 and line 62 to Column 8, line 35 and Column 10, lines 1-9 and line 29 to Column 11, line 4).  
Regarding claim 12, Eleazer teaches the surface structure region (200a) is formed such that, in the plane parallel to the joining surface, a form fit is formed between the connecting region and the first .

Claim Rejections - 35 USC § 103
Claims 1-3, 5-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavendran in view of Iwano (U.S. Patent Application Publication 2016/0271865) and optionally further Eleazer.
Raghavendran discloses a joining method for joining a fiber-reinforced first component (100), which contains a first polymer material (107, thermoplastic matrix) as matrix, to a fiber-reinforced second component (200), which contains a curable thermosetting second polymer material (207) as matrix, the method comprising: a) providing the first component; b) forming a connecting region (300) on the first component to generate a joining surface (300b) on the first component, the connecting region comprising one or more thermoplastic polymer materials and being formed with a plurality of adjacent spatial regions, including at least a first spatial region and a second spatial region that are adjacent to each other and in each case comprise different thermoplastic polymer materials (e.g. the connecting region comprises a first polymer of thermoplastic polyolefin and a second polymer of polyamide or thermoplastic polyurethane, i.e. different thermoplastic polymer materials, and the connecting region (300) is a single layer of a mixture of the first and second thermoplastic polymers as shown in Figure 1 so that the connecting region is formed with a plurality of adjacent spatial regions, such as a first left half spatial region and a second right half spatial region see Figure 1, including at least a first spatial region and a second spatial region that are adjacent to each other and in each case comprise different thermoplastic polymer materials or alternatively, the connecting region is a 
As to the limitation in claim 1 of “comprise fibers”, Raghavendran does not expressly teach the connecting region comprises fibers.  It is known in the same art similar connecting region comprises fibers such as in a woven (i.e. it is well understood by one of ordinary skill in the art a woven comprises warp and weft fibers interwoven together and including wherein the warp fibers extend predominately in a first direction and the weft fibers extend predominately in a second transverse direction being different from, and orthogonal to, the first direction and including the woven in a similar connecting region as optionally evidenced by Eleazer described above in full detail and see further Column 7, lines 36-42 and including consistent with that expressly taught and depicted by Raghavendran as a woven see Column 4, lines 1-11 and Figures 1 and 2) to increase joint strength as taught by Iwano (Paragraphs 0018, 0019, and 0056-0059).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the connecting region (single layer 300 or each of 301 and 302) taught by Raghavendran comprise fibers in a woven (i.e. comprises warp and weft fibers wherein the warp fibers extend predominately in a first direction and the weft fibers extend predominately in a second transverse direction being different from, and orthogonal to, the first direction in a like manner 
As to the limitation in claim 1 of “wherein the fibers in the first spatial region extend predominantly in a first direction and the fibers in the second spatial region extend predominantly in a second direction, the second direction being different from, and orthogonal to, the first direction”, Raghavendran as modified by Iwano and optionally further Eleazer teach the warp fibers in the first spatial region, e.g. first left half spatial region of 300 or first spatial region 301, extend predominantly in a first direction and the weft fibers in the second spatial region, e.g. second right half spatial region of 300 or second spatial region 302, extend predominantly in a second direction, the second direction being different from, and orthogonal to, the first direction.  Alternatively, Raghavendran as modified by Iwano and optionally further Eleazer teach the weft fibers in the first spatial region, e.g. first left half spatial region of 300 or first spatial region 301, extend predominantly in a first direction and the warp fibers in the second spatial region, e.g. second right half spatial region of 300 or second spatial region 302, extend predominantly in a second direction, the second direction being different from, and orthogonal to, the first direction.  
Regarding claim 2, Raghavendran as modified by Iwano and optionally further Eleazer teach in step b) the connecting region is formed with a first spatial region (first left half spatial region of 300 in Figure 1 or 301 of Figure 2) and a second spatial region (second right half spatial region of 300 in Figure 1 or 302 of Figure 2), (in Figure 1) the first spatial region comprising the first polymer material and the second polymer material and the second spatial region comprising a thermoplastic polymer material, i.e. the second polymer material, which is different from the first polymer material; or (in Figure 2) the first spatial region comprising the first polymer material and the second spatial region comprising a thermoplastic polymer material, i.e. the second polymer material, which is different from the first polymer material (Figure 2); or the first spatial region and the second spatial region necessarily 
Regarding claim 3, Raghavendran as modified by Iwano and optionally further Eleazer teach in step b, the connecting region is formed with a plurality of first and second spatial regions (e.g. the connecting region 300 is a single layer comprising fibers and a mixture of the first thermoplastic polymer and the second thermoplastic polymer as shown in Figure 1 and considered the connecting region is formed with a plurality of first and second adjacent spatial regions such as layer 300 divided into four regions along the depicted length thereof as shown in Figure 1, adjacent spatial regions in each case comprising fibers and a mixture of different thermoplastic polymer materials) and the first and second spatial regions forming a wavelike structure as shown in Figure 1.  
Regarding claims 5, 7, and 8, Raghavendran as modified by Iwano and optionally further Eleazer teach in step b), the connecting region is formed with a plurality of adjacent spatial regions (e.g. the connecting region 300 is a single layer of a mixture of the first thermoplastic polymer and the second thermoplastic polymer as shown in Figure 1 and considered the connecting region is formed with a plurality of adjacent spatial regions such as layer 300 divided into three regions along the depicted length thereof as shown in Figure 1, adjacent spatial regions in each case comprising fibers and a mixture of different thermoplastic polymer materials, and wherein the three regions are as follows outer edge region <-> core region <-> outer edge region) wherein, in step b) one of the spatial regions is configured in a form of a core region of the connecting region, the core region being arranged to adjoin the first and second components and adjacent spatial regions; wherein, in step b), another one of the 
Regarding claims 5, 9, and 10, Raghavendran as modified by Iwano and optionally further Eleazer teach in step b), the connecting region is formed with a plurality of adjacent spatial regions (e.g. the connecting region 300 is a single layer of a mixture of the first thermoplastic polymer and the second thermoplastic polymer as shown in Figure 1 and considered the connecting region is formed with a plurality of adjacent spatial regions such as layer 300 divided into five regions along the depicted length thereof as shown in Figure 1, adjacent spatial regions in each case comprising fibers and a mixture of different thermoplastic polymer materials, and wherein the five regions are as follows outer edge region <-> intermediate region <-> core region <-> intermediate region <-> outer edge region) wherein, in step b) one of the spatial regions is configured in a form of a core region of the connecting region, the core region being arranged to adjoin the first and second components and adjacent spatial regions; wherein, in step ba)/b), a spatial region is configured in a form of an intermediate region of the connecting region, the intermediate region being between a/the outer edge region and the core region; and wherein the intermediate region comprises a non-reinforced, thermoplastic polymer material which, with exception of fiber direction (i.e. interpreted as the fiber direction is not required to be identical), is identical to the polymer material of the core region.    

Regarding claim 13, Raghavendran teaches the first polymer material is a thermoplastic polymer material (Column 2, lines 35-38).  
Regarding claim 14, Raghavendran teaches wherein step a) and step ba)/b) are effected by additive manufacturing such that first the connecting region is manufactured (as a free standing film) and subsequently the first component comprising the connecting region thereon is manufactured, i.e. formed and consolidated under the first component consolidation conditions thereon (Column 6, lines 3-10 and Column 7, line 62 to Column 8, line 3).
Regarding claim 15, the joining method taught by Raghavendran is used for an assembly of first and second components to form a structural element which assembly is “for an aircraft”, i.e. capable of use as a structural element in an aircraft including because the materials of the first and second components taught by Raghavendran as modified by Iwano and optionally further Eleazer are the same as those claimed the joining method taught by Raghavendran as modified by Iwano and optionally further Eleazer like the joining method claimed is used for an assembly for an aircraft.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavendran, Iwano and optionally further Eleazer as applied to claims 1-3, 5-10, and 13-15 above, and further in view of Wong et al. (U.S. Patent Application Publication 2015/0298388).
Raghavendran as modified by Iwano and optionally further Eleazer above is considered to teach the limitations of claim 15 as set forth wherein the following rejection made in the event it is somehow considered Raghavendran as modified by Iwano and optionally further Eleazer do not necessarily teach the limitations.  Raghavendran is limited to any particular use of the joining method wherein conventional use of similar joining method (including for a thermoplastic first component and a .

Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive.
In view of the amendments filed 12/7/21 the previous rejections as set forth in the Office action mailed 9/21/21 are withdrawn.  The claims as amended are fully addressed above.
	Applicants argue, “The Examiner then appears to argue that, of this “woven,” one of the warp or weft fibers in the first spatial region (301) extend in a first direction and the other of the weft or the warp fibers, respective, in the second spatial region (302) extend in a second direction, orthogonal to the first direction. The Examiner further alleges that these warp or weft fibers of the “woven” in would extend “predominantly” in the first and second directions, respectively, in the first and second spatial regions. Applicant respectfully submits that there is nothing in Iwano and/or Raghavendran to support this alleged disclosure. The word “predominantly” means “for the most part.” (http://www.merriam-webster.com/dictionary/predominantly.) As such, the word “predominantly” can be regarded as requiring at the vary least a majority of the warp (or weft) fibers in the first spatial region (301) to extend in the first direction and for a majority of the weft (or warp) fibers in the second spatial region (302) to extend in the second direction, which is perpendicular to the first direction. Not only is Iwano silent regarding a majority of the fibers in the “woven” being either “warp” or “weft” fibers, but Iwano is also silent regarding any disclosure regarding any such fibers extending orthogonal to each other.”.
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746